United States Court of Appeals
                     For the First Circuit


No. 18-1360

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                       JOSHUA VALLE-COLÓN,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                             Before

                  Thompson, Selya, and Kayatta,
                         Circuit Judges.


     Raúl S. Mariani Franco on brief for appellant.
     W. Stephen Muldrow, United States Attorney, Mariana E. Bauzá-
Almonte, Assistant United States Attorney, Chief, Appellate
Division, and Julia M. Meconiates, Assistant United States
Attorney, on brief for appellee.


                        December 20, 2021
          SELYA, Circuit Judge.   Defendant-appellant Joshua Valle-

Colón challenges his upwardly variant sentence for possessing a

firearm in furtherance of a drug-trafficking crime.      He asserts

that the sentencing court erred in imposing a sentence over the

applicable guideline sentencing range (GSR) — a sentence that he

deems both procedurally flawed and substantively unreasonable.

Concluding, as we do, that the appellant's arguments are futile,

we affirm.

I. BACKGROUND

          We briefly rehearse the facts and travel of the case.

Where, as here, "a sentencing appeal follows a guilty plea, we

draw the facts 'from the change-of-plea colloquy, the unchallenged

portions of the presentence investigation report (PSI Report), and

the record of the disposition hearing.'" United States v. Miranda-

Díaz, 942 F.3d 33, 37 (1st Cir. 2019) (quoting United States v.

Dávila-González, 595 F.3d 42, 45 (1st Cir. 2010)).

          On March 23, 2016, Puerto Rico police officers received

confidential information that the appellant was in possession of

two stolen motor vehicles and one or more firearms.    The tip went

on to recount that the appellant was also selling controlled

substances. The police surveilled the appellant and later obtained

a search warrant for his residence.    During the search incident to

the execution of the warrant, police officers found a plenitude of

contraband, including the two stolen cars, two guns, ammunition,


                               - 2 -
various drugs, drug paraphernalia, and a substantial amount of

cash.     Upon custodial interrogation — after waiving his Miranda

rights, see Miranda v. Arizona, 384 U.S. 436, 444 (1966) — the

appellant admitted that all the contraband belonged to him and a

friend.

            On July 20, 2017, a federal grand jury sitting in the

District    of   Puerto   Rico   returned    a    three-count      superseding

indictment, charging the appellant with two counts of possession

of drugs with intent to distribute, see 21 U.S.C. § 841(a)(1), and

one count of possession of a firearm in furtherance of a drug-

trafficking crime, see 18 U.S.C. § 924(c)(1)(A)(i).                Although the

appellant    initially    maintained   his       innocence,   he     eventually

entered a straight guilty plea to all three counts.                The district

court accepted the plea and ordered the preparation of a PSI

Report.    When received, the PSI Report recommended a GSR of ten to

sixteen months for the drug counts.          The firearms count carried a

mandatory minimum prison term of five years.                  See id.      That

mandatory minimum was the guideline sentence.           See USSG §2K2.4(b).

            At the disposition hearing, defense counsel pointed out

that the appellant was young (age twenty-one at the time of his

arrest) and "had a difficult childhood." Counsel went on to assert

that the appellant was "very repentant" and should be treated as




                                   - 3 -
a first-time offender.1      Summing up, counsel advocated for a

seventy-month aggregate sentence:           sixty months for the gun-

possession charge and ten months for the drug charges.               In his

allocution, the appellant attempted to buttress his attorney's

appraisal, telling the court that he was "very remorseful" and

that he had "plans . . . to be a good man" and "to study."

          The   prosecutor   viewed   the    matter   differently.      She

argued for an aggregate sentence of eighty-eight months:                 an

upwardly variant seventy-two-month sentence for the firearms count

and a sixteen-month sentence for the drug counts.         The prosecutor

pointed out (among other things) that the appellant was breaking

the law both by living in public housing without authorization and

by conducting illegal activities there; that he possessed two

weapons, one of which was an assault rifle; and that he stored

drugs in the bedroom where his pregnant common-law wife slept.

The prosecutor also pointed to events that took place while the

appellant was a juvenile and to conduct for which the appellant

had not been convicted, suggesting that the appellant's criminal

history category (I) underrepresented his past involvement with

illegal activities and his likelihood of recidivism.

          The district court — without objection — adopted the

guideline calculations limned in the PSI Report.          It then mulled


     1 The PSI Report reflected — and the district court found —
that the appellant's criminal history category was I.


                                - 4 -
the sentencing factors delineated in 18 U.S.C. § 3553(a).      The

court then imposed an aggregate incarcerative sentence of eighty-

eight months:    seventy-two months for the gun-possession charge

and sixteen months for the drug charges.    The court stressed the

appellant's possession of two guns, one a military-style assault

rifle (discovered in a child's bedroom) and the other a Smith &

Wesson pistol.

          This timely appeal followed.

II. ANALYSIS

          In reviewing claims of sentencing error, we engage in a

two-step pavane.   See Miranda-Díaz, 942 F.3d at 39; United States

v. Matos-de-Jesús, 856 F.3d 174, 177 (1st Cir. 2017).   The first

step is to "examine any claims of procedural error." United States

v. Díaz-Lugo, 963 F.3d 145, 151 (1st Cir. 2020); see United States

v. Bruno-Campos, 978 F.3d 801, 805 (1st Cir. 2020).          If no

procedural error is found, the second step is to examine any

challenge to the substantive reasonableness of the sentence.   See

Matos-de-Jesús, 856 F.3d at 177; Bruno-Campos, 978 F.3d at 805.

          The appellant advances a claim of procedural error and

a claim of substantive unreasonableness.   We discuss these claims

separately, mindful that they are addressed solely to the upwardly

variant sentence on the firearms charge.




                               - 5 -
                      A.   Claim of Procedural Error.

            The appellant contends that the sentencing court erred

in   imposing    an   upwardly    variant       sentence    "without   providing

adequate justification for the increased punishment imposed."

This contention, though, is raised for the first time on appeal.2

Our review, therefore, is for plain error.                 See United States v.

Duarte, 246 F.3d 56, 60 (1st Cir. 2001).

            To establish plain error, an appellant must make "four

showings:       (1) that an error occurred (2) which was clear or

obvious   and    which     not   only    (3)    affected     the   [appellant's]

substantial rights, but also (4) seriously impaired the fairness,

integrity, or public reputation of judicial proceedings."                Id.   As

we explain below, the appellant fails to make even the first of

these showings.




      2To be sure, defense counsel stated — after the court had
pronounced the sentence — that he wanted the record to reflect
that "we object [to] the Government's sentence on procedural, as
we stated before, and substantive grounds." For two reasons, this
objection does not alter the standard of review.      First, "[a]
general objection to the procedural reasonableness of a sentence
is not sufficient to preserve a specific challenge to any of the
sentencing court's particularized findings."     United States v.
Soto-Soto, 855 F.3d 445, 448 n.1 (1st Cir. 2017).      Second, the
prior procedural objection to which defense counsel is referring
is the argument that the government should not be allowed to rely
on the appellant's illegal occupancy of public housing to increase
his sentence. That narrow objection cannot be read as a challenge
to the court's alleged lack of justification for the upward
variance.


                                        - 6 -
           In assessing a sentencing court's explanation of an

upwardly variant sentence, we must "ask whether the [sentencing]

court reasonably explained the sentence in a manner that relies on

factors not adequately accounted for in the GSR."           Díaz-Lugo, 963

F.3d at 156.    If the sentencing court gives weight to a factor

previously accounted for in the guideline calculus to impose a

variant   sentence,    it   must   indicate   why   that   factor   deserves

additional weight.      See United States v. Fields, 858 F.3d 24, 32

(1st Cir. 2017).      But this is not a heavy burden:       the sentencing

court's explanation of an upward variance need not "be precise to

the point of pedantry."      United States v. Del Valle-Rodríguez, 761

F.3d 171, 177 (1st Cir. 2014).        And "[w]here the record permits a

reviewing court to identify both a discrete aspect of an offender's

conduct and a connection between that behavior and the aims of

sentencing, the sentence is sufficiently explained to pass muster

under [18 U.S.C. §] 3553(c)."       United States v. Fernández-Cabrera,

625 F.3d 48, 54 (1st Cir. 2010).

           In the case at hand, the sentencing court concluded that

an upwardly variant sentence "reflects the seriousness of the

offense, promotes respect for the law, protects the public from

further crimes by [the appellant], and addresses the issues of

deterrence and punishment."         The court also concluded that, in

varying upward, it could take into consideration that "there [were]

two weapons, one of which [was] an assault weapon."           So, too, the


                                    - 7 -
court gave weight to the fact that this lethal weapon was found in

the bedroom of the appellant's two-year-old child.             As there is a

close fit between these aspects of the appellant's conduct —

possession    of   multiple   guns,    possession   of    a   military-style

assault rifle, and storage of that rifle in an inappropriate place

— and the seriousness of the offense, the upwardly variant sentence

is adequately explained.

             In an effort to blunt the force of this reasoning, the

appellant proffers a related argument.              He suggests that the

district    court's   explanation     was   deficient    because   the   court

double-counted sentencing factors in order to justify the upward

variance.    This argument, too, lacks force.

             As a general matter, a sentencing court may not double-

count factors in justifying an upwardly variant sentence.                 See,

e.g., United States v. Rivera-Berríos, 968 F.3d 130, 136-37 (1st

Cir. 2020).    We repeatedly have held, however, "that a sentencing

court may rely on a factor that is already included in the

calculation of the GSR to impose an upward . . . variance as long

as the court 'articulate[s] specifically the reasons that this

particular defendant's situation is different from the ordinary

situation covered by the guidelines calculation.'"             Bruno-Campos,

978 F.3d at 806 (alteration in original) (quoting United States v.

Zapete-Garcia, 447 F.3d 57, 60 (1st Cir. 2006)). That is precisely




                                    - 8 -
the situation here:    the guidelines do not fully account for any

of the aggravating factors on which the district court relied.

          The   applicable   guideline   —    like   the    statute    of

conviction itself, see 18 U.S.C. § 924(c)(1)(A) — requires the

possession of only a single firearm in connection with a drug-

trafficking crime.    See USSG §2K2.4(b).    Here — as the sentencing

court noted — the appellant possessed two guns.      When a sentencing

guideline only accounts for one gun, the presence of multiple guns

is a valid basis upon which to predicate an upward variance.          See,

e.g., Bruno-Campos, 978 F.3d at 806; Díaz-Lugo, 963 F.3d at 155.

In addition, neither the fact that one of the guns was a military-

style assault weapon nor the fact that the appellant was storing

that rifle in his minor child's bedroom was in any way accounted

for in constructing the GSR.

          That ends this aspect of the matter.             There was no

procedural error, plain or otherwise.3




     3 The appellant's brief suggests that the sentencing court
erred by relying inappropriately on two prior arrests in
considering the section 3553(a) factors. See generally Díaz-Lugo,
963 F.3d at 153 (explaining that "a sentencing court [may not]rely
on an arrest record as evidence of a defendant's conduct in the
absence of some reliable indication that the underlying conduct
actually occurred"). Because that suggestion is unaccompanied by
any developed argumentation, we deem it waived. See United States
v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).


                               - 9 -
             B.   Claim of Substantive Unreasonableness.

          This brings us to the appellant's claim of substantive

unreasonableness.    The claim is preserved, see Holguin-Hernandez

v. United States, 140 S. Ct. 762, 766-67 (2020), and we review it

for abuse of discretion, see Bruno-Campos, 978 F.3d at 808.

          "In the sentencing context, 'reasonableness is a protean

concept.'"   United States v. Clogston, 662 F.3d 588, 592 (1st Cir.

2011) (quoting United States v. Martin, 520 F.3d 87, 92 (1st Cir.

2008)).   In any given case, "there is not a single reasonable

sentence but, rather, a range of reasonable sentences."          Martin,

520 F.3d at 92; see Clogston, 662 F.3d at 592.           Our role is "to

determine whether the sentence falls within this broad universe."

United States v. Rivera-Morales, 961 F.3d 1, 21 (1st Cir. 2020);

see Martin, 520 F.3d at 92.         In making this determination, "we

cannot substitute our judgment of the appropriate sentence for

that of the sentencing court; to the contrary, we must accord

significant deference to the court's informed determination that

the section 3553(a) factors justify the sentence imposed." Rivera-

Morales, 961 F.3d at 21.

          When    all   is   said    and   done,   the    distinguishing

characteristics of a substantively reasonable sentence are "a

plausible rationale" and "a defensible result."          Id.; see United

States v. Vargas-García, 794 F.3d 162, 167 (1st Cir. 2015).          We

have employed these characteristics in probing a broad spectrum of


                                - 10 -
sentences,     including   upwardly   variant   sentences.    See,   e.g.,

Bruno-Campos, 978 F.3d at 809-10; Rivera-Morales, 961 F.3d at 21-

22.   When we employ them here, there is an obvious overlap with

what we already have said:      an adequate explanation for an upward

variance and a plausible rationale for that variance are almost

always two sides of the same coin.       See Vargas-García, 794 F.3d at

167 (discussing similarity).

           Because that is the case here, we shall be brief.           As

said, the sentencing court based the upwardly variant sentence

mainly on three factors:      the appellant's possession of two guns,

the fact that one of those guns was a military-style assault rifle,

and the storage of the assault rifle in the bedroom of the

appellant's minor child.      See supra Part II(A).      According these

facts due weight, the court's rationale was plausible.

           To cinch the matter, we conclude that the sentence

heralded a defensible result.          The upward variance was twelve

months over the top of the GSR — and we have approved steeper

variances where a defendant, charged with a similar offense,

possessed more than one firearm.        See, e.g., Díaz-Lugo, 963 F.3d

at    157-58    (affirming    twenty-three-month     upward   variance).

Moreover, the situation here was exacerbated because the guideline

calculation also did not account for the important fact that the

appellant possessed a military-style assault rifle.           Cf. United

States v. Gallardo-Ortiz, 666 F.3d 808, 816, 818 (1st Cir. 2012)


                                  - 11 -
(affirming      nineteen-month     upward   variance    based   partially     on

possession of an automatic weapon).                Finally, the appellant's

situation was further exacerbated because he threw safety concerns

to the wind and endangered his two-year-old child.

            In federal criminal sentencing, as in life, much depends

on   context.      When   viewed    in   the     real-world   context    of   the

appellant's actions, the length of the challenged sentence is

readily defensible.       Coupling that fact with the presence of a

plausible    sentencing    rationale,       we   find   the   sentence   to   be

substantively reasonable.

III. CONCLUSION

            We need go no further. For the reasons elucidated above,

the challenged sentence is



Affirmed.




                                    - 12 -